I agree to the reversal of this case, upon the one proposition involved, that the trial court erred in not directing that the appellant be served with a copy of the indictment, upon his request, as made in his motion, which was overruled by the Court. It is expressly provided by the terms of Article 553, Vernon's Code of Criminal Procedure, that the clerk shall deliver a copy of the indictment to the defendant or his counsel, when requested. We take it that this imposes the duty of furnishing to the defendant a copy of the nature and character of the charge against him, which is provided for in Section 10, Article 1, of our Constitution.
It appears from this record, that on the day the case was called for trial, appellant asked for a copy of the indictment, coupling with that the further request in his motion, that he be granted two days in which to get ready for trial, or to file written pleadings. Under the terms of Article 557, Vernon's Code of Criminal Procedure, the writer does not think appellant entitled to the two days for, because of the fact that at the time of the filing of such motion and making such request, he was on bail.
Believing it the duty of the trial court to have directed service upon appellant of a copy of the indictment, when requested, and that the same was requested for the first time when said motion was filed, and that the refusal of the trial court to have said copy served on him was error, the judgment should be reversed.
Reversed and remanded.